EXHIBIT B
                       DOC A2 (1/9)
SUPER BOWL 50 (2016)
DOC A2 (2/9)
DOC A2 (3/9)
DOC A2 (4/9)
                                                                                                                DOC A2 (7/9)
Super Bowl 50 Pre-Game / Halftime Shows - STAFF LIST       a/o 1/29/16 11:03 PM                                           B-1.




                                        PRE-GAME & HALFTIME SHOWS
                                                STAFF LIST
Production Office (NY)               NFL:                  Venue:                                   Venue Prod. Office:
Touchdown Entertainment, Inc         345 Park Ave.         Levi’s Stadium                           On-Site Compound
70 West 36th Street                  New York, NY 10154    4900 Marie P. DeBartolo Way              TBD (Main)
Suite 701                            212/450-2000 (Main)   Santa Clara, CA 95054                    TBD (Video Truck)
New York, NY 10018
212/239-0777 (O)
212/687-5558 (F)



                                                PRODUCTION STAFF
TITLE                                       NAME                                          PHONE & EMAIL

EXECUTIVE PRODUCER                         RICKY KIRSHNER                                212/239-0777 (O)
                                           70 West 36th St., Suite 701                   212/687-5558 (F)
                                           New York, NY 10018                            RKIRS@aol.com

DIRECTOR                                   HAMISH HAMILTON                               +44 207 479 4343 (O)
                                           Done and Dusted Productions Ltd               310/614-9955 (c)
                                           Third Floor
                                           6 Ramillies St.
                                           London, United Kingdom W1F7TY
                                           Assistant: James Merryman                     +44 7565 412 481 (UK-C)
                                                                                         310/746-7260 (US-C)
                                                                                         jm@doneanddusted.com




                               For any changes or additions email: jennystanley22@gmail.com
                                                                                                        DOC A2 (8/9)
Super Bowl 50 Pre-Game / Halftime Shows - STAFF LIST   a/o 1/29/16 11:03 PM                                   B-23.

                                         STAGE VIDEO & PROJECTION
TITLE                                      NAME                                 PHONE & EMAIL

GENERAL MANAGER                          GRAHAM BUTTREY                        818/731-6872 (C)
                                                                               818/956-1444 x 470 (O)
                                                                               gbuttrey@verrents.com

LED TECHNICIANS                          TRACE DeROY                           404/993-1602 (C)
                                                                               shockwave163@gmail.com

                                         DAVID IMLAU                           323/580-2095
                                                                               David.imalu@tecid.com

                                         CHAD McCLYMONDS                       720/940-6453 (C)
                                                                               cmacld@me.com

                                         BRANDON OOSTERHOF                     425/260-4805 (C)
                                                                               mvmovies@yahoo.com

                                         LUKE PILATO                           818/823-1711 (C)
                                                                               lpilato@verrents.com

                                         ROD SILHANEK                          818/433-8105 (C)
                                                                               rsilhanek@verrents.com

                                         MICHAEL SPENCER                       770/365-4055 (C)
                                                                               mspencer@verrents.com

MEDIA SERVER OPERATOR                    JASON RUDOLPH                         305/915-7382 (C)
                                                                               jrudolph@earthlink.net

MEDIA SERVER TECHNICIAN                  MATT WATERS                           805/404-1119 (C)
                                                                               corcula@gmail.com




                            For any changes or additions email: jennystanley22@gmail.com
                                                                                                    DOC A2 (9/9)
Super Bowl 50 Pre-Game / Halftime Shows - STAFF LIST     a/o 1/29/16 11:03 PM                              B-35.

                                      PRODUCTION SERVICES (CONT’D)
TITLE                                      NAME                                  PHONE & EMAIL

HOTELS (CONT’D)                          LA QUINTA
                                         2585 Seaboard Ave
                                         San Jose, CA 95131

                               (YOLA)    HAMPTON INN & SUITES- SALINAS
                                         523 Work Street
                                         Salinas, CA 93901

ICE                                      GLACIER ICE                            602/396-6206 (O)

INSURANCE                                ENTERTAINMENT INDUSTRY SOLUTIONS/
                                         HUB INTERNATIONAL
                                         16030 Ventura Boulevard # 500
                                         P.O. Box 20005
                                         Encino, CA 91416-0005
                                         Contact: Mike Newman
                                         Josh Roberts                  818/770/3104 (D)
                                                                       310/270-5426 (C)

IT & PHONE SUPPORT                       CASTLE POINT PRINTERS                  617/877-2105 (C)
                                         Contact: Andrew Binns                  abinns@gmail.com

LED                                      VER                                    818/956-1444 (O)

LEGAL                                    HILLARY BIBICOFF                       310/667-6056 (D)
                                         30765 Pacific Coast Highway            310/457-6100 (O)
                                         Ste 411                                hbibicoff@holmesweinberg.com
                                         Malibu, CA 90265

LIGHTING SERVICES                        FULL FLOOD                             323/665-6868 (O)
                                         2397 Silverlake Blvd. #22              323/665.6967 (F)
                                         Los Angeles, CA 90039

                                         PRG                                    818/252-2600 (O)
                                         9111 Sunland Boulevard
                                         Sun Valley, CA 91352




                            For any changes or additions email: jennystanley22@gmail.com
                                                                                                                       DOC A2 (5/9)
24 JAN 2016             09 FEB 2016           TRIP TO SAN        JOSE CA, CA
PREPARED FOR                                                                                    THE TZELL TRAVEL GROUP
                                                                                                212-944-2121
IMLAU/DAVID
RESERVATION CODE OBQOML
AIRLINE RESERVATION CODE G7XH47 (DL)

       DEPARTURE: SUNDAY 24 JAN                        Please verify flight times prior to departure


 DELTA AIR LINES INC                                                                                      Aircraft:
                                          DTW                              LAX                            BOEING 737-900 JET
 DL 1223                                  DETROIT METRO, MI                LOS ANGELES, CA
                                                                                                          Distance (in Miles): 1979
 Duration:                                Departing At:                  Arriving At:
 5hr(s) 8min(s)                                                                                           Stop(s): 0
                                          5:40pm                         7:48pm
                                          Terminal:                      Terminal:
                                          Not Available                  TERMINAL 5


Passenger                                                                                      eTicket
                   Seats:        Class:      Status:      Frequent Flyer #:                                  Meals:
Name:                                                                                          Receipt(s):
» IMLAU/DAVID      11A /         Economy Confirmed 6008064526 / DELTAAIR LINES                 0067743159948 Food for
                   Confirmed                       INC                                         0067738939164 Purchase


       DEPARTURE: SUNDAY 24 JAN                        Please verify flight times prior to departure


 DELTA AIR LINES INC                                                                                      Aircraft:
                                          LAX                             SJC                             BOEING 717 JET
 DL 1085                                  LOS ANGELES, CA                 SAN JOSE CA, CA
                                                                                                          Distance (in Miles): 308
 Duration:                                Departing At:                  Arriving At:
 1hr(s) 18min(s)                                                                                          Stop(s): 0
                                          8:35pm                         9:53pm
                                          Terminal:                      Terminal:
                                          TERMINAL 5                     TERMINAL A


Passenger Name:      Seats:            Class:      Status:        Frequent Flyer #:                            eTicket Receipt(s):
» IMLAU/DAVID        12A / Confirmed   Economy Confirmed 6008064526 / DELTAAIR LINES INC                      0067743159948
                                                                                                              0067738939164


       DEPARTURE: TUESDAY 09 FEB                          Please verify flight times prior to departure


 DELTA AIR LINES INC                                                                                      Aircraft:
                                          SJC                            LAX                              BOEING 717 JET
 DL 2796                                  SAN JOSE CA, CA                LOS ANGELES, CA
                                                                                                          Distance (in Miles): 308
 Duration:                                Departing At:                  Arriving At:
 1hr(s) 23min(s)                                                                                          Stop(s): 0
                                          10:32am                        11:55am
                                          Terminal:                      Terminal:
                                          TERMINAL A                     TERMINAL 5


Passenger Name:      Seats:            Class:  Status:   Frequent Flyer #:                                    eTicket Receipt(s):
» IMLAU/DAVID        14A / Confirmed   Economy Confirmed 6008064526 / DELTAAIR LINES INC                      0067743159948
                                                   DOC A2 (6/9)


Buttrey, Graham        26-Jan   8-Feb   24437243
DeRoy, Trace           24-Jan   8-Feb   24437252
Imlau, David           24-Jan   8-Feb   24437244
McClymonds, Chad       24-Jan   8-Feb   24437245
Oosterhof, Brandon     24-Jan   8-Feb   24437247
Pilato, Luke           24-Jan   8-Feb   24437238
Silhanek, Rod          24-Jan   8-Feb   24437239
Spencer, Michael       24-Jan   8-Feb   24437240


                     Hyatt	
                     5101	Great	America	Parkway
                     Santa	Clara,	CA	95054
